Title: To Thomas Jefferson from Benjamin Henry Latrobe, 5 May 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            8 o’clock Monday evening 5 May 1806
                     
                        
                        I have waited till this late hour for the list of his Workmen, & of all the blocks which are now on the
                            Yard which Mr Blagden has promised me, & which is necessary to the completion of the scheme of the progress of the workg
                            which I have to submit to you. I find so many of our Blocks, on examination, to be cracked by drying, that my statement, is
                            incorrect, in as far as the work expected to be done by the 13 of July depended upon them, & a different arrangement is
                            now to be made, by which, tho no time will be lost,—the work will progress in a different order. I shall certainly obtain
                            the list tomorrow & put my letter into the post office on the next day. On Wednesday, we begin to dig the foundations of
                            the new part.
                  With the most sincre respect I am Your faithful hble Serv
                        
                            BH Latrobe.
                        
                    